Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 1 of 11   PageID #: 932



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR. NO. 15-00520-SOM-01
                               )
           Plaintiff,          )          ORDER DENYING DEFENDANT
                               )          SILOMIGA MALAE’S MOTION FOR
                               )          COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 SILOMIGA MALAE,               )
                               )
           Defendant.          )
                               )
 _____________________________ )

               ORDER DENYING DEFENDANT SILOMIGA MALAE’S
                   MOTION FOR COMPASSIONATE RELEASE

 I.         INTRODUCTION.


            In 2016, this court sentenced Defendant Silomiga Malae

 to 140 months of incarceration, five years of supervised release,

 and a $100 special assessment on one count of having conspired to

 distribute and possess with intent to distribute 50 grams or more

 of methamphetamine.     See ECF Nos. 125-26.      Malae is incarcerated

 at the minimum security satellite camp at Dublin FCI in

 California.    She has served approximately 52 months of her

 sentence and has a projected release date of November 9, 2026.

 See ECF No. 140, PageID # 917; https://www.bop.gov/inmateloc/

 (input Register Number 99956-022-0122) (last visited April 7,

 2021); ECF No. 135, PageID # 776.

            Malae moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).     The primary basis for her motion is the COVID-
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 2 of 11   PageID #: 933



 19 pandemic.    Malae contends that several underlying medical

 conditions make her vulnerable to severe complications if she

 contracts COVID-19.     After considering Malae’s medical

 conditions, the time remaining on her sentence, and her history,

 this court concludes that she has not demonstrated that

 extraordinary and compelling circumstances warrant a reduction in

 her sentence.

 II.        ANALYSIS.

            Malae’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 her administrative remedies or that 30 days have passed since she

                                      2
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 3 of 11   PageID #: 934



 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 Sentencing Commission’s policy statements (assuming there are any

 policy statements applicable to this motion).         See United States

 v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

            A.    Malae Has Satisfied the Time-lapse Requirement of
                  18 U.S.C. § 3582(c)(1)(A).

            Malae represents that she submitted an administrative

 compassionate release request to the warden of her prison in

 October 2020, more than 30 days before she filed this motion.

 ECF No. 135, PageID # 780.      The Government argues that she has

 not submitted any evidence of that request and therefore contends

 that she did not properly satisfy the exhaustion requirement.

 See ECF No. 139, PageID # 890.       However, the Government points to

 no reason why this court should not accept Malae’s representation

 with respect to submitting a compassionate release request to her

 warden.   The Government does not even say that it checked with

 the warden or the Bureau of Prisons (“BOP”) to see whether such a

 request was made.     Because this court views the administrative

 exhaustion requirements as an affirmative defense, this court

 rules that the Government has not met its burden on this motion

 of demonstrating that Malae failed to submit such a request.             See

 United States v. Akolo, 2020 WL 4810104, at *2-*3 (D. Haw. Aug.

                                      3
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 4 of 11   PageID #: 935



 18, 2020).    Even if the burden were on Malae to demonstrate that

 she satisfied the prison exhaustion requirements, the court

 accepts her representation on this point under the circumstances

 and therefore deems the prison exhaustion requirement of

 § 3582(c)(1)(A) to have been satisfied.

            B.    This Court Has Discretion in Determining Whether
                  Extraordinary and Compelling Reasons Justify a
                  Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.     In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

            This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the

 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3


                                      4
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 5 of 11   PageID #: 936



 (D. Haw. May 29, 2020).      Specifically, this court has recognized

 that an Application Note to a relevant sentencing guideline is

 outdated.    This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at

 odds with the congressional intent behind recent statutory

 amendments.      Mau, 2020 WL 6153581; see also United States v.

 Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

 Guideline as surviving, but now applying only to those motions

 that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

 that the Application Note is not “applicable,” but not deciding

 the issue).

             The Ninth Circuit has just expressly recognized that

 there is no applicable Sentencing Commission policy statement

 governing compassionate release motions filed by defendants under

 § 3582(c)(1)(A).      Nevertheless, while the Sentencing Commission’s

 statements in U.S.S.G § 1B1.13 are not applicable policy

 statements that are binding on this court, they may inform this

 court’s discretion.      See United States v. Aruda, __ F.3d __, 2021

 WL 1307884 at *4, (9th Cir. Apr. 8, 2021) (per curiam).

             C.     Malae Has Not Demonstrated That Extraordinary and
                    Compelling Circumstances Justify Her Early
                    Release, or That the Requested Reduction Would Be
                    Consistent with Any Applicable Sentencing
                    Commission Policy Statement.

             Malae contends that this court should exercise its

                                      5
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 6 of 11   PageID #: 937



 discretion and find that extraordinary and compelling

 circumstances justify her early release.         She relies primarily on

 the risks she faces if she contracts COVID-19, which is present

 at Dublin FCI, where she is housed.        While the court acknowledges

 the seriousness of Malae’s concerns, the COVID-19 pandemic does

 not justify early release at this time.

               Dublin FCI houses 887 inmates, with 99 inmates in its

 satellite camp.    See

 https://www.bop.gov/locations/institutions/dub/ (last visited

 April 8, 2021).    As of the morning of April 8, 2021, Dublin FCI

 and its camp have 2 active cases of COVID-19 in its inmate

 population and no active cases of COVID-19 in its staff.            Dublin

 FCI and its camp have had 256 inmates and 21 staff members

 recover from COVID-19.      No inmates or staff have died at the

 facility.   See https://www.bop.gov/coronavirus/index.jsp (last

 visited April 8, 2021).      While the court cannot tell from the

 numbers whether the active cases are in the FCI or the camp, they

 demonstrate that Dublin FCI at one time had a significant COVID-

 19 problem.    Its COVID-19 problem has been reduced but certainly

 not eliminated.    Nevertheless, the relatively low number of

 current COVID-19 cases does not place Malae at great risk of

 exposure to COVID-19, even if she is in a camp where social

 distancing is difficult.




                                      6
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 7 of 11   PageID #: 938



            Malae does suffer from conditions that present

 particular risks relating to COVID-19.        Under the CDC’s guidance,

 Malae’s severe obesity and possible hypertension may increase her

 risk of a severe illness if she contracts COVID-19.          Malae’s high

 cholesterol and status as a former smoker also potentially

 increase her risk of contracting a severe case if infected with

 the coronavirus.     That was previously recognized by the CDC,

 although its guidance has since changed on those conditions.             See

 ECF No. 138, PageID #s 820, 826, 829, 831, 845, 857 (sealed

 medical records indicating that Malae has a BMI of 43.8, has had

 elevated blood pressure readings, and has had high cholesterol);

 ECF No. 90, PageID # 381 (indicating a history of daily marijuana

 use); ECF No. 131, PageID # 767 (indicating Malae smoked for more

 than 20 years);

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html (last visited April 8, 2021).

 However, Malae is 44 years old; her age does not place her in the

 highest risk category.      See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 older-adults.html (“people in their 50s are at higher risk for

 severe illness than people in their 40s.         Similarly, people in

 their 60s or 70s are, in general, at higher risk for severe

 illness than people in their 50s.        The greatest risk for severe

 illness from COVID-19 is among those aged 85 or older.”) (last


                                      7
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 8 of 11   PageID #: 939



 visited April 8, 2021).      While this court certainly agrees that

 Malae has legitimate concerns about contracting a severe case of

 COVID-19, her medical conditions, standing alone, are not an

 exceptional and compelling reason that warrant a reduction in

 sentence.

             The court notes that the COVID-19 vaccination process

 at Dublin FCI has begun, with 159 staff and 53 inmates having

 been fully vaccinated.      See https://www.bop.gov/coronavirus (last

 visited April 7, 2021).      The record does not indicate when a

 vaccination will be offered to Malae, but it is reasonable to

 expect that she will have the opportunity to be vaccinated at

 some point in the near future.       If she receives a vaccine, she

 will become far less likely to be infected by COVID-19 or to

 suffer serious complications if infected.         See, e.g., Berkeley

 Lovelace Jr., Pfizer Covid Vaccine Blocks 94% of Asymptomatic

 Infections and 97% of Symptomatic Cases in Israeli Study, CNBC,

 March 11, 2021,

 https://www.cnbc.com/2021/03/11/pfizer-covid-vaccine-blocks-94per

 cent-of-asymptomatic-infections-and-97percent-of-symptomatic-case

 s-in-israeli-study.html; Alex Knapp, Lab Study Suggests

 Pfizer/BioNTech Vaccine Effective Against Variants After Second

 Dose, Forbes, March 8, 2021, https://www.forbes.com/sites/

 alexknapp/2021/03/08/lab-study-suggests-pfizerbiontech-vaccine-ef

 fective-against-variants-after-second-dose/?sh.          The possible


                                      8
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 9 of 11    PageID #: 940



 availability of the vaccine in the near future is therefore not

 something that this court can ignore in ruling on Malae’s

 compassionate release request.

            In evaluating whether early release is justified, this

 court also must consider the factors set forth in § 3553(a).

 Several of those factors weigh against a finding that

 extraordinary and compelling circumstances justify Malae’s early

 release.   Two considerations are particularly relevant.            The

 first is the amount of time Malae has served.         Malae has only

 served about 37% of her 140-month sentence.         This sentence was a

 significant departure from her guideline range of 235 to 293

 months of imprisonment, which reflected methamphetamine

 involvement equivalent to 29,262.70 kilograms of marijuana, her

 possession of a Glock 19 9mm firearm with ammunition during her

 offense conduct, her status as a leader and organizer of the drug

 conspiracy, her acceptance of responsibility, and a criminal

 history category of II.      See ECF No. 127.

            Second, the court considers Malae’s criminal history,

 which includes a 2002 conviction in this court for conspiracy to

 distribute in excess of 50 grams of methamphetamine.             In 2009,

 her supervised release was revoked.        She was eventually released

 to a second term of supervised release, which she completed on

 2012.   See ECF No. 90.     However, by August 2014, Malae was again

 involved in methamphetamine distribution.         See ECF No. 61.      Given


                                      9
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 10 of 11   PageID #: 941



 this criminal history, this court has concerns that Malae may

 fall back into criminal conduct.

             On the other hand, Malae has made numerous attempts to

 rehabilitate herself while imprisoned, taking numerous

 educational and vocational courses.        See ECF No. 135-2.      She has

 also had no disciplinary issues in the past six months.            Id.     If

 released, Malae plans to live with her sister and her sister’s

 family in South San Francisco, where she hopes to secure

 employment utilizing the vocational training she has completed in

 prison.    See ECF No. 134, PageID # 795.       This may demonstrate

 that, if released, Malae may be a law abiding citizen, especially

 if she complies with the terms of her supervised release.            Her

 release plan, however, is not at this point very concrete.

             Under § 3582(c)(1)(A), only extraordinary and

 compelling reasons can justify a reduction in an inmate’s

 sentence.    Having considered the amount of time remaining on

 Malae’s sentence, her history, and the totality of the medical

 information she has submitted, this court determines that the

 reasons raised by Malae do not rise to the level of being

 extraordinary and compelling reasons warranting a reduction in

 her sentence.

 III.        CONCLUSION.

             Malae’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is denied.


                                      10
Case 1:15-cr-00520-SOM Document 141 Filed 04/09/21 Page 11 of 11    PageID #: 942



             It is so ordered.

             DATED: Honolulu, Hawaii, April 9, 2021.



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 United States v. Malae, Cr. No. 16-00520-SOM-01; ORDER DENYING SILOMIGA
 MALAE’S MOTION FOR COMPASSIONATE RELEASE




                                      11
